DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

Response to Amendment
The amendment filed June 17, 2022 has been entered. Claims 1, 6-10, 13, 17, 19, and 21-23 remain pending in the application. Claims 2-5, 11-12, 14-16, 18, and 20 have been cancelled. Applicant’s amendments to the claims have overcome all of the rejections under 35 USC 112 previously set forth in the Final Office Action mailed March 17, 2022.

Claim Objections
Claim 19 is objected to because there is a typographical error regarding “a helical shae” in line 20 as opposed to “a helical shape”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “wherein the opposing second protrusions are distal to the” in line 5 renders the claim indefinite. It appears that the final clause of the claim is missing; and therefore, it is unclear what the opposing second protrusions are distal to. For examination purposes, based on the drawings as originally filed, “wherein the opposing second protrusions are distal to the” in line 5 has been interpreted as the opposing second protrusions are distal to the first protrusion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441).
Regarding claims 1 and 2, Burkholz teaches a catheter assembly (catheter assembly 10), comprising: a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); a catheter (catheter 50) extending distally from the distal end of the catheter adapter (Figure 1); a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3); 
Burkholz fails to explicitly teach a metal coil disposed within the lumen distal to the septum and proximal to the catheter, wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter; wherein the metal coil surrounds the septum actuator, wherein the metal coil comprises a helical shape or a plurality of waves, wherein the metal coil comprises a distal end coupled to the catheter adapter. Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example) extending distally from the distal end of the catheter adapter (Figures 1 and 11); a septum (bladder member 56) disposed within the lumen, wherein the septum comprises a barrier comprising a slit (forward end opening 58; Figure 11), wherein the septum is configured to move from a proximal position (Figure 11, and Figure 9, for example) to a distal position (Figure 10, for example) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (inner support 54) fixed within the lumen (Figure 11); and a metal coil (spring member 68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the spring member 68 that replaces the previous corrugated member.” [Col 8, line 1]; “When the luers are disconnected, the compressed corrugated portion 66 of the bladder member 56 urges the forward end portion to move back into sealing engagement with the forward end of the tubular member 55, preventing any fluid leakage” [Col 7, line 63]; wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter); wherein the metal coil (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); wherein the metal coil comprises a helical shape (spring member 68; Figure 11), wherein the metal coil (spring member 68) comprises a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metallic helical coil spring surrounding the septum actuator and coupled to the catheter adapter based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]). 

Regarding claim 6, modified Burkholz teaches the catheter assembly of claim 1, wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1).

Regarding claim 7, modified Burkholz teaches the catheter assembly of claim 6, wherein an outer surface of the tubular body is smooth (Figure 1).

Regarding claim 8, modified Burkholz teaches the catheter assembly of claim 6, wherein the annular lip comprises a generally truncated cone shape (Figure 1).

Regarding claim 10, modified Burkholz teaches the catheter assembly of claim 1, wherein a portion of an inner surface of the septum (septum 40) forming the distal cavity (forward receptacle 44) is smooth (Figure 2), wherein the portion is distal to the barrier, wherein the portion is aligned with or proximal to the annular lip when the septum is disposed in the proximal position (Figure 2).

Regarding claim 13, Burkholz teaches a catheter assembly (catheter assembly 10), comprising: a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); a catheter (catheter 50) extending distally from the distal end of the catheter adapter (Figure 1); a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3), wherein a portion of an inner surface of the septum (septum 40) forming the distal cavity (forward receptacle 44) is smooth (Figure 2), wherein the portion is distal to the barrier, wherein the portion is aligned with or proximal to the annular lip when the septum is disposed in the proximal position (Figure 2). 
Burkholz fails to explicitly teach a metal coil disposed within the lumen distal to the septum and proximal to the catheter, wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter, wherein the metal coil surrounds the septum actuator, wherein the metal coil comprises a helical shape or a plurality of waves wherein the metal coil comprises a distal end coupled to the catheter adapter. Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example) extending distally from the distal end of the catheter adapter (Figures 1 and 11); a septum (bladder member 56) disposed within the lumen, wherein the septum comprises a barrier comprising a slit (forward end opening 58; Figure 11), wherein the septum is configured to move from a proximal position (Figure 11, and Figure 9, for example) to a distal position (Figure 10, for example) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (inner support 54) fixed within the lumen (Figure 11); and a metal coil (spring member 68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the spring member 68 that replaces the previous corrugated member.” [Col 8, line 1]; “When the luers are disconnected, the compressed corrugated portion 66 of the bladder member 56 urges the forward end portion to move back into sealing engagement with the forward end of the tubular member 55, preventing any fluid leakage” [Col 7, line 63]; wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter); wherein the metal coil (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); wherein the metal coil comprises a helical shape (spring member 68; Figure 11) , and wherein the metal coil (spring member 68) comprises a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a helical metal coil surrounding the septum actuator and coupled to the catheter adapter based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).

Regarding claim 17, modified Burkholz teaches the catheter assembly of claim 13, wherein the annular lip (chamfered outer surface 138, not labeled in Figures 1-4) comprises a generally truncated cone shape (Figure 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441) as applied in claim 6 above, and in further view of Goral et al. (USPN 8652104). 
Regarding claim 9, modified Burkholz teaches the catheter assembly of claim 6, wherein the septum actuator comprises an annular lip (chamfered outer surface 138, not labeled in Figures 1-4). Modified Burkholz fails to explicitly teach an inner surface of the septum forming the distal cavity comprises a protrusion, wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position. Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86) disposed within the lumen of the catheter adapter; a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator is configured to penetrate a slit in the barrier in response to movement of the septum from a proximal position (Figure 14) to a distal position (Figure 15); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), wherein the spring is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“when the male luer taper 30 is removed from the catheter hub 12, the biasing force generated by the compression of the tubular extension member 206 causes the seal member 200 to axially shift in the proximal direction.” [Col 19, line 39]; “Due to biasing member 204, the seal member 200 is configured to be repeatedly moved between its opened and closed positions therefore providing the multi-use aspect of this design.” [Col 20, line 2]), and wherein an inner surface of the septum forming the distal cavity (actuator cavity 88) comprises a protrusion (annular rib 90), wherein the annular lip (barb 50) of the septum actuator is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position (Figures 14-15). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inner surface of the distal cavity of Burkholz to include a protrusion based on the teachings of Goral to provide resistance to further distal movement of the septum relative to the septum actuator prior use and provide an indication during assembly that the septum is fully seated on the septum actuator (Goral [Col 18, lines 6-11]). 

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441) in further view of Goral et al. (USPN 8652104). 
Regarding claim 19, Burkholz teaches a catheter assembly (catheter assembly 10), comprising: a catheter adapter (catheter adapter 20), comprising a distal end (distal end 24), a proximal end (proximal end 22), and a lumen (fluid pathway 26) extending through the distal end and the proximal end (Figure 1); a catheter (catheter 50) extending distally from the distal end of the catheter adapter (Figure 1); a septum (septum 40) disposed within the lumen, wherein the septum comprises a distal end (Figure 1), a proximal end (Figure 1), and a barrier (membrane 48) disposed between the distal end of the septum and the proximal end of the septum (Figure 1), wherein the barrier divides an interior of the septum into a distal cavity (forward receptacle 44) and a proximal cavity (rearward receptacle 46), wherein the barrier comprises a slit (slit 42), wherein the septum is configured to move from a proximal position (Figure 2) to a distal position (Figure 3) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (septum actuator 30) fixed within the lumen (Figure 1), wherein the septum actuator comprises a tubular body (probe portion 32) and an annular lip (chamfered outer surface 138, not labeled in Figures 1-4) extending outwardly from an outer surface of the tubular body, wherein the annular lip is disposed at a proximal end of the septum actuator (Figure 1), wherein the septum actuator is configured to penetrate the slit in response to movement of the septum from the proximal position to the distal position (Figure 3); 
Burkholz fails to explicitly teach a metal coil disposed within the lumen distal to the septum and proximal to the catheter, wherein the spring is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter, wherein the metal coil surrounds the septum actuator, wherein the metal coil comprises a helical shape or a plurality of waves, wherein the metal coil comprises a distal end coupled to the catheter adapter; wherein an inner surface of the septum forming the distal cavity comprises a protrusion, wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position. Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example) extending distally from the distal end of the catheter adapter (Figures 1 and 11); a septum (bladder member 56) disposed within the lumen, wherein the septum comprises a barrier comprising a slit (forward end opening 58; Figure 11), wherein the septum is configured to move from a proximal position (Figure 11, and Figure 9, for example) to a distal position (Figure 10, for example) in response to insertion of a medical device into the proximal end of the catheter adapter; a septum actuator (inner support 54) fixed within the lumen (Figure 11); and a metal coil (spring member 68; “The spring member 68 can any type as for example, those made of metal” [Col 8, line 5]) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), wherein the metal coil is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“FIG. 11 is a view similar to FIG. 9, showing an alternative slide actuated valve except that the resilient sleeve or bladder member 56 does not have a corrugated portion and instead has a separate spring member 68…The function of the male luer valve is the same; it is merely the spring member 68 that replaces the previous corrugated member.” [Col 8, line 1]; “When the luers are disconnected, the compressed corrugated portion 66 of the bladder member 56 urges the forward end portion to move back into sealing engagement with the forward end of the tubular member 55, preventing any fluid leakage” [Col 7, line 63] wherein the wherein spring member 68 is decompresses in proximal direction away from the distal end of the adapter and therefore proximal to the catheter); wherein the metal coil (spring member 68) surrounds the septum actuator (inner support 54; Figure 11); wherein the metal coil comprises a helical shape (spring member 68; Figure 11), and wherein the metal coil (spring member 68) comprises a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a helical metal coil surrounding the septum actuator and coupled to the catheter adapter based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).
Modified Burkholz fails to explicitly teach an inner surface of the septum forming the distal cavity comprises a protrusion, wherein the annular lip is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position. Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86) disposed within the lumen of the catheter adapter; a septum actuator (actuator 16) fixed within the lumen, wherein the septum actuator is configured to penetrate a slit in the barrier in response to movement of the septum from a proximal position (Figure 14) to a distal position (Figure 15); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), wherein the spring is configured to decompress in a proximal direction away from the catheter to return the septum from the distal position to the proximal position in response to removal of the medical device from the proximal end of the catheter adapter (“when the male luer taper 30 is removed from the catheter hub 12, the biasing force generated by the compression of the tubular extension member 206 causes the seal member 200 to axially shift in the proximal direction.” [Col 19, line 39]; “Due to biasing member 204, the seal member 200 is configured to be repeatedly moved between its opened and closed positions therefore providing the multi-use aspect of this design.” [Col 20, line 2]), and wherein an inner surface of the septum forming the distal cavity (actuator cavity 88) comprises a protrusion (annular rib 90), wherein the annular lip (barb 50) of the septum actuator is configured to pass the protrusion in response to the septum being moved from the proximal position to the distal position (Figures 14-15). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the inner surface of the distal cavity of Burkholz to include a protrusion based on the teachings of Goral to provide resistance to further distal movement of the septum relative to the septum actuator prior use and provide an indication during assembly that the septum is fully seated on the septum actuator (Goral [Col 18, lines 6-11]). 

Regarding claim 23, modified Burkholz teaches the catheter assembly of claim 19. Modified Burkholz fails to explicitly teach wherein the protrusion is a first protrusion, wherein the metal coil further comprises a proximal end coupled to the distal end of the septum, wherein the distal end of the septum comprises opposing second protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position, wherein the opposing second protrusions are distal to the [first protrusion]. Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example); a septum (bladder member 56) disposed within the lumen; and a metal coil (spring member 68) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), the metal coil comprising a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter) and a proximal end coupled to the distal end of the septum (proximal end of spring member 68 coupled at distal end of bladder member 56, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the proximal end of the bladder member/septum 56). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metal coil coupled to the catheter adapter and septum based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).
Modified Burkholz fails to explicitly teach wherein the protrusion is a first protrusion, wherein the distal end of the septum comprises opposing second protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position, wherein the opposing second protrusions are distal to the [first protrusion]. Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86); a septum actuator (actuator 16); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), and wherein an inner surface of the septum forming the distal cavity (actuator cavity 88) comprises a first protrusion (annular rib 90), wherein the distal end of the septum (at outlet bore 86) comprises opposing second protrusions (formed by sealing lip 87; Figure 14) extending inwardly and contacting the septum actuator (actuator 16) when the septum is in the proximal position (Figure 14) and the distal position (Figure 15), wherein the opposing second protrusions are distal to the [first protrusion] (Figures 14-15). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal end of the septum of Burkholz to include opposing second protrusions contacting the septum actuator in both the proximal and distal position based on the teachings of Goral to form a fluid tight seal between the distal end of the septum and the actuator to maintain hemostasis (Goral [Col 13, line 67 – Col 14, line 8]). 

Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (USPN 9750928) in view of Doyle (USPN 7044441) as applied in claims  1 and 13 above, respectively, and in further view of Goral et al. (USPN 8652104). 
Regarding claim 21, modified Burkholz teaches the catheter assembly of claim 1. Modified Burkholz fails to explicitly teach wherein the metal coil further comprises a proximal end coupled to the distal end of the septum, wherein the distal end of the septum comprises opposing protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position. Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example); a septum (bladder member 56) disposed within the lumen; and a metal coil (spring member 68) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), the metal coil comprising a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter) and a proximal end coupled to the distal end of the septum (proximal end of spring member 68 coupled at distal end of bladder member 56, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the proximal end of the bladder member/septum 56). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metal coil coupled to the catheter adapter and septum based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).
Modified Burkholz fails to explicitly teach wherein the distal end of the septum comprises opposing protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position. Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86); a septum actuator (actuator 16); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), wherein the distal end of the septum (at outlet bore 86) comprises opposing protrusions (formed by sealing lip 87; Figure 14) extending inwardly and contacting the septum actuator (actuator 16) when the septum is in the proximal position (Figure 14) and the distal position (Figure 15). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal end of the septum of Burkholz to include opposing protrusions contacting the septum actuator in both the proximal and distal position based on the teachings of Goral to form a fluid tight seal between the distal end of the septum and the actuator to maintain hemostasis (Goral [Col 13, line 67 – Col 14, line 8]).

Regarding claim 22, modified Burkholz teaches the catheter assembly of claim 13. Modified Burkholz fails to explicitly teach wherein the metal coil further comprises a proximal end coupled to the distal end of the septum, wherein the distal end of the septum comprises opposing protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position. Doyle teaches a fluid connector assembly comprising: an adapter (Figure 11) comprising a distal end, a proximal end, and a lumen (Figure 11); a catheter (tubular distal end of male luer 10; Figure 1 for example); a septum (bladder member 56) disposed within the lumen; and a metal coil (spring member 68) disposed within the lumen distal to the septum (bladder member 56; Figure 11) and proximal to the catheter (Figures 1 and 11, wherein spring member 68 is proximal to the distal end of the adapter and therefore proximal to the catheter), the metal coil comprising a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter) and a proximal end coupled to the distal end of the septum (proximal end of spring member 68 coupled at distal end of bladder member 56, noted that ‘coupled’ is a broad term and Figure 11 shows that the spring 68 is in contact with/coupled to the proximal end of the bladder member/septum 56). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metal coil coupled to the catheter adapter and septum based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]).
Modified Burkholz fails to explicitly teach wherein the distal end of the septum comprises opposing protrusions extending inwardly and contacting the septum actuator when the septum is in the proximal position and the distal position. Goral teaches a catheter assembly (catheter assembly 10, Figures 13-15), comprising: a catheter adapter (catheter hub 12), a catheter (catheter tube 14); a septum (seal member 200 between proximal end 77 and outlet bore 86); a septum actuator (actuator 16); and a spring (biasing member 204 having tubular extension member 206) disposed within the lumen distal to the septum surrounding the septum actuator proximal to the catheter (Figure 14), wherein the distal end of the septum (at outlet bore 86) comprises opposing protrusions (formed by sealing lip 87; Figure 14) extending inwardly and contacting the septum actuator (actuator 16) when the septum is in the proximal position (Figure 14) and the distal position (Figure 15). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal end of the septum of Burkholz to include opposing protrusions contacting the septum actuator in both the proximal and distal position based on the teachings of Goral to form a fluid tight seal between the distal end of the septum and the actuator to maintain hemostasis (Goral [Col 13, line 67 – Col 14, line 8]). 



Response to Arguments
Applicant's arguments filed 06/17/22 have been fully considered but they are not persuasive. 
Regarding the argument that Doyle (USPN 7044441) “does not appear to teach or suggest ‘the metal coil comprises a distal end coupled to the catheter adapter’ as required by amended claims 1, 13, and 19 (Remarks, Page 7), the examiner respectfully disagrees. As detailed above with respect to the rejections of claims 1, 13 and 19, Doyle discloses an adapter (Figure 11) and a metal coil (68); wherein the metal coil comprises a distal end coupled to the catheter adapter (distal end of spring member 68 coupled at rear end 53; Figure 11), and it would have been obvious to one having ordinary skill in the art to modify the catheter assembly of Burkholz to include a metallic helical coil spring coupled ot the catheter adapter based on the teachings of Doyle to bias the septum to the proximal position when a medical device is not attached to prevent fluid leakage (Doyle [Col 7, line 44 – Col 8, line 8]). The term ‘coupled’ is a broad term that has been interpreted as “in contact with”. Figure 11 shows that the spring 68 is in contact with/coupled to the rear end 53 of the adapter. 
Applicant’s arguments with respect to claims 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ma (US 2020/0046938) discloses a catheter assembly (50) comprising a catheter adapter (52); a catheter (59); a septum (60); and a septum actuator (61), wherein the septum has a distal cavity (68) comprising a protrusion (Figure 2A) and the distal end of the septum (62) comprises opposing second protrusions extending inwardly (Figures 2A and 2E).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783       
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783